

115 S2891 IS: Fighting the Opioid Epidemic with Sunshine Act of 2018
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2891IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Grassley (for himself, Mr. Brown, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to require applicable manufacturers to include
			 information regarding payments made to physician assistants, nurse
			 practitioners, and other advance practice nurses in transparency reports
			 submitted under section 1128G of such Act.
	
 1.Short titleThis Act may be cited as the Fighting the Opioid Epidemic with Sunshine Act of 2018.
		2.Improvements to transparency reports
			(a)Inclusion of information regarding payments to advance practice nurses
 (1)In generalSection 1128G(e)(6) of the Social Security Act (42 U.S.C. 1320a–7h(e)(6)) is amended— (A)in subparagraph (A), by adding at the end the following new clauses:
						
 (iii)A physician assistant, nurse practitioner, or clinical nurse specialist (as such terms are defined in section 1861(aa)(5)).
 (iv)A certified registered nurse anesthetist (as defined in section 1861(bb)(2)). (v)A certified nurse-midwife (as defined in section 1861(gg)(2)).; and
 (B)in subparagraph (B), by inserting , physician assistant, nurse practitioner, clinical nurse specialist, certified nurse anesthetist, or certified nurse-midwife after physician.
 (2)Effective dateThe amendments made by this subsection shall apply with respect to information required to be submitted under section 1128G of the Social Security Act (42 U.S.C. 1320a–7h) on or after January 1, 2020.
				(b)Sunset of exclusion  of National Provider Identifier of covered recipient in information made
 publicly availableSection 1128G(c)(1)(C)(viii) of the Social Security Act (42 U.S.C. 1320a–7h(c)(1)(C)(viii)) is amended by striking does not contain and inserting in the case of information made available under this subparagraph prior to January 1, 2020, does not contain.
 (c)AdministrationChapter 35 of title 44, United States Code, shall not apply to this section or the amendments made by this section.